Citation Nr: 0805288	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-02 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for L4-5 radiculopathy of the left lower 
extremity.

2.  Entitlement to an initial disability rating greater than 
20 per cent for status post lumbar fusion of L4-5 with rod to 
include T-12 compression fracture (lumbar spine disability).



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from November 1982 to November 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACTS

1.  The veteran's radiculopathy of the left lower extremity 
is shown to be productive of a disability picture that more 
nearly approximates mild incomplete paralysis of the sciatic 
nerve.

2.  The veteran's lumbar spine disability has been primarily 
manifested by pain on use with lumbar spine flexion that 
varied from 50-80 degrees without evidence of ankylosis.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

2.  The criteria for an initial evaluation in excess of 20 
percent for the lumbar spine disability are not met.  38 
U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Examination has been 
conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  Further, 
the veteran was notified of the type of evidence necessary to 
establish a disability rating and effective date for that 
disability.  Letters of March 2005, September 2005, and March 
2006 provided pertinent notice and development information.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Review of the record reveals that no additional pertinent 
records are available and no additional notice and 
development are indicated.

General criteria for higher ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.   See also Fenderson v. West, 
12 Vet. App. 119 (1999) concerning initial and staged 
ratings.

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains service medical 
records, as well as reports of VA and private examinations 
that were conducted in March 2005, January 2006, and December 
2006.  

Entitlement to a higher evaluation for radiculopathy of the 
left lower extremity

A review of the records relates that during service, the 
veteran was involved in a motor vehicle accident and 
sustained fractured ribs and T-12 compression fracture.  
Eventually microdiskectomy and spinal fusion were performed.  

In a May 2005 rating action service connection was granted 
for status post lumbar fusion of L4-5 with rod to include T-
12 compression fracture, as well as radiculopathy in the left 
lower extremity associated with status post lumbar fusion of 
L4-5 with rod to include T-12 compression fracture.  A 20 
percent rating was assigned to the lumbar spine disability 
and a separate 10 percent disability evaluation was assigned 
to radiculopathy in the left lower extremity, both effective 
in December 2004.  

The left lower extremity disability was assigned a 10 percent 
evaluation under Diagnostic Code 8520.  Under Diagnostic Code 
8520, pertaining to paralysis of the sciatic nerve, mild 
incomplete paralysis warrants a 10 percent disability rating, 
moderate incomplete paralysis warrants a 20 percent 
disability rating, moderately severe incomplete paralysis 
warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  38 C.F.R. § 4.121a, Diagnostic 
Code 8520.

A review of the medical reports show that the veteran 
complains of pain and muscle cramps involving the lower 
extremity.  Review of the pertinent medical evidence supports 
the veteran's subjective complaints of general discomfort in 
his lower extremity.  The March 2005 VA general medical and 
neurological examination reports indicated decreased strength 
of the left leg and foot.  There was easy fatigability in the 
S1 innervated muscles of the gastroc and soleus.  The January 
2006 private examination report noted decreased sensation in 
the left calf and foot.  Motor strength in the left lower 
extremity was also reduced.  There was cramping in the left 
abductor hallius brevis with flexion of the left foot.  The 
electromyograph (EMG) study revealed active L5 nerve root 
injury.  At the VA examination in December 2006, motor 
strength in the left lower extremity was 4/5.

Nevertheless, a higher initial evaluation is not warranted as 
the examination reports revealed only mild motor strength 
loss with no clinical findings of atrophy or fasciculations.  
While there was evidence of sensory loss at the private 
examination, it was not shown at the VA examinations.  Deep 
tendon reflexes were 2 plus.  His gait has been described as 
normal.  In short, without more objective clinical findings 
showing moderate symptomatology on clinical evaluation, a 
higher evaluation for the left lower extremity is not 
warranted under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 8520 as analogous to impairment of the 
sciatic nerve.

As for other diagnostic codes, there is no clinical evidence 
demonstrating loss of motion to the left lower extremity to 
warrant a separate evaluation under 38 C.F.R. § 4.71(a).  

While the Board sympathizes with the veteran with regard to 
his complaints of the left lower extremity disability, the 
preponderance of the evidence is against an increased 
evaluation at this time.  Thus, the claim is denied.

Entitlement to an initial disability rating greater than 20 
percent for disability of the lumbar spine

Examination reports show that the veteran complained of back 
pain.  Private magnetic resonance imaging (MRI) revealed 
chronic compression fracture of the T-12 vertebral body with 
loss of lumbar lordosis.  There was also partial fusion due 
to osteophyte formation at the T-11 and T-12 with 
degenerative changes surrounding the vertebral body.  Mild 
generalized upper lumbar spondylosis and facet osteoarthritis 
with mild multi-level disc bulges was also noted.  

VA regulations provide that arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

The regulations also provide the following rating criteria: a 
40 percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Code 5241.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea of dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Board finds that the veteran's low back does not exceed 
the 20 percent criteria of Diagnostic Code 5241.  There is no 
medical evidence in the record, suggesting that the veteran 
had forward flexion of the lumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire lumbar spine.  The 
range of motion of the lumbar spine has varied from 50-80 
degrees.  Therefore a higher rating is not warranted based on 
range of motion.  Plus, there is absolutely no evidence, and 
the veteran does not contend, that he has ankylosis of any 
segment of his spine, to include the lumbosacral segment, and 
so a higher rating is not warranted based on range of motion.  

The veteran has reported that he experiences constant pain 
involving his back.  The General Rating Formula for Diseases 
and Injuries of the Spine contemplates symptoms such as pain.  
So entitlement to an evaluation in excess of 20 percent for 
his lumbar spine disability under Diagnostic Code 5241 is not 
warranted.  

The Board also considered Diagnostic 5243 that evaluates 
intervertebral disc syndrome on either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of any 
chronic orthopedic and neurologic manifestations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  However, there is no reported 
evidence that any physician prescribed bed rest for the 
veteran's lumbar spine disability during the relevant time 
period.  As noted above neurological manifestations 
associated with his left lower extremity has been rated 
separately.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for the assignment of a higher evaluation.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity is denied.

Entitlement to an initial rating in excess of 20 percent for 
disability of the lumbar spine is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


